﻿237.	It is with particular pleasure that my delegation associates itself with the speakers who have extended congratulations to Ambassador Benites on his unanimous election to the high office of President of the twenty-eighth session of the General Assembly. This election marks the crowning point of an outstanding career that has been devoted to the service of world peace and understanding among peoples. The high office of the presidency to which he was so deservedly elected is made more significant this session because of the unique opportunity offered and the challenge involved to derive the most for mankind from the new trend of negotiation, peaceful coexistence and contact, which hopefully appeared on the world scene during the past two sessions of the General Assembly. My delegation is certain that under his wise guidance and leadership our work will be effectively accomplished in a spirit of co-operation that will contribute significantly towards peace and harmony in the world.
238.	I should like also to associate myself with the expressions of appreciation which preceding speakers have addressed to the outgoing President of the General Assembly, Mr. Stanislaw Trepczynski, for the able and statesmanlike manner in which he guided the deliberations of this body during the preceding session.
239.	As the President has so rightly observed, the outstanding feature of this Assembly session is that it marks the beginning of genuine universality. I take great pleasure in extending a warm welcome to the three new Member States of the United Nations, the Commonwealth of the Bahamas, the Federal Republic of Germany and the German Democratic Republic, the proposals for whose admission Cyprus sponsored as a gesture of friendship and goodwill. We hope and trust that the constructive participation of the two German States in the work of the United Nations and the beneficial influence of the Charter principles will prove conducive to the closer co-operation and unity of the great German nation. Our traditional stand has always been and continues to be for the unity and integrity of all nations and peoples. World experience during the years after the Second World War has amply demonstrated that partition is an ever-bleeding wound in the body of any country.
240.	The twenty-eighth session of the General Assembly has convened in an atmosphere of confidence and hope. Not since 1946, when this Assembly held its first session, have there been so many good auguries for peace in the world, and such revival of hope for the emergence of an era of conciliation and relaxation of tensions.
241.	In the past year the course of international relations continued to be influenced by the spirit of the Charter, and, further to peaceful coexistence, great efforts were exerted to promote international co-operation among States with different social and political systems.
242.	The process of detente, which had commenced among the big Powers, was followed this year by the personal meetings between leading Heads of State. Such meetings are of fundamental importance and are beneficial to the cause of peace, in view of the great responsibilities which their countries bear for the maintenance of international peace and security. When relations among these Powers develop on the basis of mutual accommodation and cooperation, they exert favourable influence on the international situation as a whole. The cessation of hostilities in Viet-Nam and the resulting truce agreement is, we believe, a case in point, and one which the world community has welcomed as a triumph of statesmanship, and as a-good point of departure for achieving durable peace in that part of the world. At the same time, I wish to express the hope and conviction that accommodation among the big Powers will not result in a situation in which the legitimate interests of small countries would be ignored.
243.	The constructive results of the recent session of the Conference on Security and Co-operation in Europe, held at Helsinki in July, the second phase of which has now commenced in Geneva, of the Commonwealth Heads of State Conference in Ottawa in August, and of the Fourth Conference of the Heads of State or Government of Non- Aligned Countries in Algiers in September, all of this year, in which my country participated and made its modest contribution, have helped to bring about a substantial, easing of tensions in international relations, signalling the beginning of an era of positive developments which undoubtedly will facilitate the search for peace in the world.
244.	Cyprus shares the fervent hopes of all mankind at this juncture, when there are signs that goodwill is replacing antagonism and mistrust. We would like to restate our belief that, as a natural sequence, the new spirit of bilateral and group co-operation should be channelled into the United Nations so that the much needed unanimity of the permanent members of the Security Council in matters affecting peace and security may be finally achieved. The Charter of the United Nations presupposes, and indeed bases itself upon, a reasonable degree of accord and unity between the big Powers. This accord has many times in the past been lacking, in a manner hampering and even frustrating the task of the United Nations to fulfil its pre-eminent purpose, giving thus rise to grave apprehensions concerning the Organization's effectiveness in the maintenance of peace and security. In the light of the near universality of the United Nations, this new trend will not only render the United Nations more effective, but will also assure the permanence of relaxation of international tensions; moreover, it will ease the concern of many Members about the paralysing effects which the abuse of the veto frequently produces on the United Nations organ bearing the greatest weight of political responsibility. At the same time, the United Nations will become what mankind intended it to be: an effective instrument for securing peace, and not merely a spectator of hopeful signs of easing of tensions brought about by bilateral initiatives and agreements.
245.	A stronger Organization need not raise apprehensions in any quarter, for it is through this world body that small States can ensure their security and respect for their independence and territorial integrity, as well as promote their economic and social progress. It is also in this Organization that the true and long-term interests of the big Powers lie.
246.	The Government of Cyprus considers the United Nations as the pillar of its foreign policy, and will continue to support unreservedly its strengthening, and work together with all peace-loving nations to enhance the sphere of its activities and the degree of its effectiveness so as to make it the supreme instrument for peace, justice and progress for all mankind. We realize that these are high goals, especially in the light of the fact that the successes so far achieved by the United Nations fall short of the vision of its founding fathers and of the hopes the vast majority of peoples everywhere continue to place in it.
247.	Yet it must be pointed out that during the last 28 years the achievements of the United Nations in various fields, and particularly in the socio-economic field and decolonization, have been substantial. It is this quiet, long-term work of the Organization that merits the greatest praise, particularly from the small States, which perhaps derive the greatest benefit from long-term development programmes.
248.	The increasing degree of economic, legal, scientific and humanitarian co-operation of nations taking place under the aegis of the United Nations is proof of the fulfilment of the many purposes of the Charter at the basic level of human endeavour. Although such co-operation rarely elicits sensational recognition such as is bestowed upon purely political issues, nevertheless the importance of these developments must be recognized.
249.	Although the same cannot be said of the Organization's efforts in handling the major problems which still confront the world community, the role it has played in peace-keeping is surely constructive and it can, if we wish it, become truly the custodian of world peace and security. In this connexion, one basic fact we should bear in mind is that the armed conflicts of the past 28 years have not led to a world war. That does not mean that the armed conflicts of these later years are inconsiderable and that the lives lost and resources wasted should be ignored. However, given the technology of modern warfare we must be thankful that we have not had to face extinction through a nuclear holocaust. The United Nations has played an essential, role in this regard, and if we are willing to strengthen and consolidate its machinery it can yet become the catalyst of differences which arise among nations, the protector of human rights and the promoter of the economic and social well- being of peoples throughout the world, which was the vision of those who created it.
250.	In sum, if we have the courage and determination to back this Organization with unselfish support in all its efforts towards the full realization of the aims and principles of the Charter, it can become a dynamic instrument of Governments for collective security, peace and progress.
251.	The Secretary-General has significantly posed two vital questions to us all: "What kind of world organization do we need? And what kind of world organization are Governments prepared in reality to accept?" [See A/9100/ Add J, p. 8.] The greater effectiveness of the United Nations and the enhancement of its image must ultimately depend on the answers we give to those questions. To my mind, the universality of our Organization, the common need for collective security, peace, justice and equality and the necessity for concerted action to face vital world problems in an effective manner point to the answers to the questions the Secretary-General has posed. The need to develop a new concept of allegiance to the United Nations as an authority representing the world community is obvious and pressing if peace and justice are to prevail in the world.
252.	The continued existence of colonialism is not compatible with international peace, much less with freedom and justice. It is a fact that much progress has been made towards decolonization since the adoption of the epoch- making General Assembly resolution 1514 (XV) on the granting of independence to colonial countries and peoples, which gave a new impetus to the application of the concept of self-determination to colonial peoples.
253.	However, the decolonization process has encountered several setbacks because of the outmoded policies of two Member States of this Organization — Portugal and South Africa. The recent commendable efforts exerted by the Secretary-General with regard to the granting of self- determination to Namibia have not produced progress. Full implementation of resolution 1514 (XV) thus remains a major challenge to the United Nations.
254.	In that respect my delegation is anxious to see progress sharply accelerated. The world has confirmed the undeniable truth that, once a people has expressed a desire to assume the duties and responsibilities of independence, denial of freedom thereafter compels recourse to force, which immediately develops into an active threat to the maintenance of peace and security.
255.	Cyprus having itself emerged from colonial rule, it has all along fully supported the struggle for the granting of independence to colonial countries and the ending of the abhorrent practices of apartheid in Southern Rhodesia, Namibia and South Africa. We stand in full solidarity with all peoples still deprived of their inalienable rights to freedom. independence and human dignity and have consistently fully implemented the concerted efforts and sanctions of the international community as stated in the relevant United Nations resolutions.
256.	We attach great importance to the upholding and safeguarding of human rights and to the protection of the individual from all forms of discrimination. We cannot therefore but deplore the denial of human rights prevailing
* in Southern Rhodesia, Namibia, South Africa and the so- called Portuguese Territories. It is our earnest hope that the colonial Powers will seize upon this new climate of cooperation and negotiation and — on the occasion of the twenty-fifth anniversary of the adoption of the Universal Declaration of Human Rights and the launching of the Decade for Action to Combat Racism and Racial Discrimination — heed public opinion. In so doing they will no doubt contribute to world peace and to their own true national interests and will at the same time observe with deeds this landmark in the quest for human rights.
257.	In the same way as colonialism is not compatible with peace, economic deprivation is not conducive to world order, peace and justice. The recent reports with regard to the question of economic development indicate that the
standard of living of millions of people is pitifully low, that conditions of under nourishment and illiteracy are still conspicuously prevalent and that the gap between developed and developing countries has further widened. The First United Nations Development Decade, launched in 1961 by a hopeful world for the creation of conditions of economic stability and well-being ensuring a minimum standard of living for the peoples of the developing countries, fell short of its goals, and a review and appraisal undertaken this year of the Second United Nations Development Decade of the 1970s indicates that the growth rates of the developing countries burdened by debts, scarcity of aid and drought, are well below the average 6 per cent target rate set for the Second Decade and below the average achieved in 1960.
258.	Those disappointing reports, coming at a critical time when the economic world is beset by uncertainty of monetary and trade interchanges, present a challenge of the highest magnitude to the efforts of the international community to bring about an equitable distribution of wealth and to secure economic, monetary and social order. We welcome the negotiations now under way regarding the structure and future shape of the international monetary system and on world-wide trading arrangements, which undoubtedly will have a very important bearing upon the future of development in general and of the developing countries in particular. In addition, we agree that the concept of collective economic security should be further advanced. Co-operative international action in the economic field is vital to mankind — as, indeed, is international action in securing peace — and whatever difficulties may be encountered the United Nations remains the instrument best suited for universal economic co-operation and for the solution of outstanding international problems.
259.	The growing realization of the international community that many problems facing the world cannot be finally dealt with within national boundaries makes the concept of collective economic security especially timely.
260.	The recent monetary crisis and the drought which plagued many countries, including my own, underline the common problems and interdependence of big and small nations, rich and poor alike, and point to the necessity for collective action through the United Nations system for their solution.
261.	The effective approach to the problem of the human environment and the consensus reached by the United Nations Conference on the Human Environment, held last year in Stockholm, coupled with the efforts now under way to translate such consensus into concrete action, demonstrate the international community's willingness and ability to act when the will to act exists.
262.	The United Nations determination to tackle world problems was demonstrated again on another question of vital international concern, the sea and the sea-bed, a subject marked by diverse national interests but of immense potential benefits to mankind. Marine resources will be needed urgently by a world whose population is expected to double within 30 years.
263.	The law of the sea in its various aspects and, more specifically, the equitable distribution of the wealth of the sea and the sea-bed, are a field of vital concern to the United Nations and one to which my Government attaches particular importance. The traditional rules of the law of the sea have to be examined afresh in the light of recent revolutionary technological changes and political developments, and have to be adjusted so as to conform to present-day realities. At the same time, particular care should be taken so as to preserve principles firmly based on law and on equity that have stood the test of time and have for centuries served mankind well.
264.	One of those principles is that there should be no artificial distinction at the expense of islands between continental and insular land masses in so far as the delimitation of maritime spaces is concerned. Also, the principle of the median line should continue to be the residual rule to be applied, failing an agreement to the contrary, in matters of delimitation between States which are opposite or adjacent to each other.
265.	In general, the over-all approach should be one of balancing in a fair and equitable manner the legitimate rights and expectations of States with those of the international community as a whole. It is our fervent hope, and for our part we will use our best endeavours to see that, despite the obvious complexities, the forthcoming Third United Nations Conference on the Law of the Sea will be successful, and that thus the United Nations will have responded positively to the challenge it faces in this field of vital national and international concern.
266.	The outstanding issues of peace and security, colonialism and the problem of economic under-development hamper the creation of the necessary international atmosphere for disarmament and frustrate efforts for the strengthening of peace.
267.	Any improvement in international relations, and any progress in solving outstanding international issues, would have a favourable bearing on the solution of the disarmament problem, and vice versa, because of the inherent interdependence of these problems. There is no need to try to find out where to start, as it is obvious that the greatest efforts should be exerted in both directions for the solution of this grave problem.
268.	In addition to the perils which the continuing arms race presents to world peace, it deprives mankind of vast human and natural resources urgently needed for more constructive purposes. The interrelation between economic growth and disarmament is clear and direct. In this respect, we welcome as constructive the proposal put forward by the Soviet Union for reduction of the military budgets of the permanent members of the Security Council and the utilization of part of what is thus saved for development assistance [A/9191], Such a proposal, once given more specific content and if generally accepted, would constitute an important step in the right direction. At the same time, we wish to commend those countries which already are making available substantial sums in development aid.
269.	The agreement worked out between the United States and the Soviet Union at the Strategic Arms Limitation Talks in Helsinki has given rise to optimistic expectations among the peoples of the world. With the spirit of co-operation now prevalent, it is hoped that a determined effort will be made to stop the arms race, which has already reached unmanageable dimensions.
270.	The Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and on Their Destruction is an example showing that real progress can be made, and it is to be hoped that the international community will soon move towards an effective prohibition of chemical warfare. In a humane world society which is devoting such consistent efforts in the United Nations to helping mankind in combating disease and protecting the environment, the development of enormous quantities of paralysing chemicals for the purpose of using them against people of other nations is a tragic contradiction.
271.	The question of nuclear testing is another area in which urgent progress is needed. In addition to the Treaty banning nuclear-weapon tests in the atmosphere, concluded 10 years ago,  the time has now come, especially because of the favourable climate resulting from the detente, for a general agreement to stop all nuclear testing.
272.	Disarmament will, it may be hoped, open the way towards the creation and development of a permanent world peace force, a force accountable to the United Nations which gradually can become stronger than any national power or coalition of powers, a force whose one and only task will be to preserve world peace against infringement by any nation, great or small. The creation of a permanent peace-keeping force underlines the great importance of defining aggression so that objective criteria and guide-lines may be used by the Security Council for identifying aggression. We welcome the further progress achieved by the Special Committee on the Question of Defining Aggression, meeting in Geneva last May, in defining aggression, and express our confidence that a consensus will be reached during its next session. The strengthening of the peace-keeping and peace-making functions of the United Nations is an essential requirement and an inducement for disarmament, for the latter cannot be realistically promoted without parallel efforts towards the creation of a world body whose purpose is to ensure international peace and security.
273.	Another item offering the possibility of fruitful results at the present session is the draft convention on the prevention and punishment of crimes against diplomatic agents and other internationally protected persons. The speedy adoption of this convention, coupled with its acceptance by the largest possible number of States will, we trust, mark yet another step forward by the international community in the already respectable series of measures taken in the legal field towards the observance of international legal order.
274.	We also hope that constructive steps will be taken during this session towards measures to prevent international terrorism and, at the same time, towards understanding and alleviating the causes which bring it about.
275.	The crisis that still persists in the Middle East, indirectly affecting all States in the area, is a source of deep concern to us. Along with so many others, we have supported the efforts of the United Nations to secure peace in that part of the world. Those efforts must continue and they must be intensified. The need for them grows greater as the issues become more clouded by suspicion, distrust and fear. We believe that, if success is yet to attend those efforts, a greater willingness must be shown by the parties directly involved for the solution of their problem on the basis of the Charter and the relevant United Nations resolutions, and specifically Security Council resolution 242 (1967), of 22 November 1967. That resolution contains in a balanced manner all the elements necessary for a just settlement and takes into consideration the legitimate rights and interests of all concerned, including those of the Palestinians. A basic principle in this regard is that the acquisition of territories by force must not and cannot be condoned or recognized.
276.	It is not my intention to dwell at any considerable length on the question of Cyprus, a subject which has been before the United Nations for several years. It has been debated at length both before the Security Council — which is still seized of it — and in the General Assembly, which in 1965 adopted resolution 2077 (XX), reaffirming the sovereignty, independence, territorial integrity and unity of Cyprus. I would, however, naturally consider it appropriate to inform the Assembly of how 'he situation is at present.
277.	The local talks between the Greek and Turkish Cypriots, which were resumed last year in an expanded form, as suggested by the Secretary-General of the United Nations, with the participation of the Secretary-General's Special Representative and in the presence of constitutional experts from Greece and Turkey, have continued in an effort to reach a peaceful and agreed solution of the constitutional problem confronting Cyprus. To some extent, progress has been achieved and certain points of disagreement have been bridged.
278.	But there is still a serious gap and divergence of views on cardinal points, one of which is the demand of the Turkish Cypriot community for unrestricted local autonomy.
279.	While this is not at the present juncture the appropriate forum to enter into the details, I would simply say that in fact we have offered to the Turkish Cypriot community, which forms no more than 18 per cent of the population, far greater degree of local autonomy than has been given by any other State to any section of its population in similar or analogous situations. What the Government cannot do is to go beyond the safety zone necessary for the preservation of the independent and sovereign Republic of Cyprus. It is impossible, therefore, to subscribe to provisions in the Constitution of such abnormal divisiveness and patent unworkability as would inevitably disrupt the State, with all the dire consequences of strife and conflict and with the disaster of partition looming on the horizon.
280.	Our stand is for solidarity and co-operation between the two communities in goodwill and mutual respect in a sovereign, independent and unitary State. In this way Cyprus can become a link of unity and not an arena of conflict in the region and in the world. This is our position, which is consistent with the principles of the Charter and the United Nations resolutions on Cyprus and in keeping with the world trends of today. 

281.	I wish once again to express our deepest appreciation and thanks to the Secretary-General and his collaborators in New York and Cyprus for their untiring efforts in the cause of peace in Cyprus, as well as to the Commander and the members of the United Nations Peace-keeping Force in Cyprus. We are also grateful to those countries which through their contributions in men and money make possible the continuation of the Force. We sincerely hope that it will not be too long before circumstances will permit the Force to be no longer necessary, thus relieving all concerned of this burden which they have been bearing so nobly.
282.	It is becoming increasingly realized that a greater sense of unity and co-operation between all nations and peoples of the world, cutting across ideological or other boundaries, is now a demanding necessity in order to meet the global problems which threaten humanity as a whole in its fragile environment on this planet, for the dangers to all nations are common and so is the concern, calling for common action through an enlivened and activated United Nations.
283.	Cyprus, with its very modest means, has always supported any world-unifying effort. In this spirit we salute with hope the present Assembly as the Assembly of transition from cold war antagonism to world cooperation in a dawning new era of positive human endeavour and achievement.